On November 29,1996, it was ordered that the defendant, Timothy Allen Dickson, be and hereby is committed to the Montana State Prison pursuant to 46-18-201(l)(e), Mont. Code Ann., for a term of five (5) years. Defendant shall receive credit, in the amount of 139 days, for time served in the Carbon County Jail. It is further the recommendation of this Court that the defendant not be considered for parole until he has taken advantage of the treatment programs available to him at the Montana State Prison.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips